In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-181V
                                   Filed: November 13, 2015
                                        UNPUBLISHED

****************************
E.T., a minor, by his parents          *
FRANCISCO and LUZ TAMEZ,               *
                                       *
                     Petitioner,       *     Joint Stipulation on Damages;
                                       *     Influenza;
                                       *     Guillain-Barre Syndrome (“GBS”);
SECRETARY OF HEALTH                    *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                     Respondent.       *
                                       *
****************************
Michael McLaren, Black McLaren, et al, PC, Memphis, TN, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On February 26, 2015, petitioners filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act”]. Petitioners allege that their son suffered Guillain-Barre Syndrome
(“GBS”) as a consequence of his December 4, 2013 influenza vaccination. Petition at
1-3; Stipulation, filed 11/13/2015, ¶ 4. Petitioner further alleges he received the
vaccination within the United States, that the residual effects of his injury lasted for more
than six months, and that there has been no prior award or settlement of a civil action
for damages resulting from this condition. Petition at 4; Stipulation¶¶ 3-5. “Respondent
denies that the flu vaccine caused ET’s GBS or any other injury or his current
condition.” Stipulation, ¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on November 13, 2015, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulated that petitioner shall receive the following compensation:

            •   A lump sum of $4,700.00 in the form of a check payable to
                petitioners, representing compensation for ET’s past unreimbursed
                vaccine-related medical expenses; and

            •   A lump sum of $105,300.00 in the form of a check payable to
                petitioners, as guardians/conservators of ET’s estate, representing
                compensation for all other damages that would be available under 42
                § 300aa-15(a).

Stipulation, ¶ 8. These amounts represent compensation for all items of damages that
would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.